DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mixture or a chemical reaction product of saccharide and citric acid, does not reasonably provide enablement for an intermediate product of juice of the plant and a multivalent carboxylic acid as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the term “an intermediate product of juice of the plant and a multivalent carboxylic acid” includes infinite species. One of ordinary skill in the art would not reasonably be able to select suitable species from an infinitely large group to make the invention with a reasonable expectation of success without undue experimentation. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 1, it is unclear if the parenchyma cell contains saccharide or the plant does. For purposes of expediting prosecution, it is interpreted as the cell contains saccharide.
Claim 2 recites “an intermediate product of juice and a multivalent carboxylic acid”, it is unclear what an intermediate product is. A mixture or a chemical reaction product? For purposes of expediting prosecution, the claim is interpreted as a mixture of juice and a multivalent carboxylic acid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemura (US 2011/0174191).
Claim 1, 5-6: Umemura discloses a composition comprising acacia bark powder or wood particles, and citric acid (examples 1-10). The bark powder or wood flour inherently contains parenchyma cells and saccharide, and vascular bundle of fibers. 
Alternatively, Umemura discloses a composition comprising acacia bark powder or wood particles, citric acid and saccharide (example 11, 0010). The bark powder or wood flour inherently contains parenchyma cells, and vascular bundle of fibers. If the saccharide is additionally added or present with parenchyma cells, it is merely a characteristic how the saccharide is added in the composition and a product-by-process limitation, it does not affect the characteristic of the saccharide itself.
Claim 2: the bark powder or wood particles have juice residue present.
Claim 3: it is noted that “parenchyma cells of a plant” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The parenchyma obtained from a palm would be the same as the one obtained from acacia. 
Claim 7:  it is noted that “fibers of a vascular bundle of a palm” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The a vascular bundle of fibers obtained from a palm would be the same as the one obtained from acacia. 
Claim 8: Umemura discloses a molded body obtained from the composition.
Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013190777, (hereafter ‘777).
In setting forth this rejection a machine translation of WO 2013190777 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Claim 1, 5-6: ‘777 discloses a composition comprising bagasse powder and polycarboxylic acid (0014-0015, 0018-0034). The bagasse powder inherently contains parenchyma cells and saccharide, and vascular bundle of fibers. 
Claim 2: the bagasse powder has juice residue present.
Claim 3: it is noted that “parenchyma cells of a plant” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The parenchyma obtained from a palm would be the same as the one obtained from bagasse. 
Claim 7:  it is noted that “fibers of a vascular bundle of a palm” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The a vascular bundle of fibers obtained from a palm would be the same as the one obtained from bagasse. 
Claim 8: ‘777 discloses a molded body obtained from the composition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemura (US 2011/0174191) in view of Forshey et al (US 7,426,775).
Umemura teaches the limitation of claim 1, as discussed above.
Umemura does not disclose an ammonium salt like claimed. 
Forshey discloses a crosslinking facilitator can be used to facilitate the crosslinking reaction between saccharide and polycarboxylic acid (claims, 3:56-4:29). The crosslinking facilitator can be ammonium sulfate. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include ammonium sulfate to facilitate the crosslinking reaction.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013190777 in view of Forshey et al (US 7,426,775).
‘777 teaches the limitation of claim 1, as discussed above.
‘777 does not disclose an ammonium salt like claimed. 
Forshey discloses a crosslinking facilitator can be used to facilitate the crosslinking reaction between saccharide and polycarboxylic acid (claims, 3:56-4:29). The crosslinking facilitator can be ammonium sulfate. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include ammonium sulfate to facilitate the crosslinking reaction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9 of copending Application No.16/486,829. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘829 claims a composition of saccharide, polycarboxylic acid and wood powder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763